Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/14/21 is acknowledged. 

Status of Claims
Claims 1-19 are pending. 
In the submission filed 04/14/21, claims 5 and 9 were amended; no claims were added or cancelled.
Claims 1-19 are rejected.

Response to Arguments
Regarding the claim objections and the rejections under 35 U.S.C. 112:
The previous claim objections and rejection under 35 U.S.C. 112 have been overcome. Applicant's attention is directed to the instant claim objections.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Regarding Claim 1
Applicant argues that "Morimoto only uses the facility genre to identify the facility or to provide a relevant group of evaluation keywords … but does not store an evaluation keyword in association with the facility genre or any particular service or merchandise." (Response, p. 12)
The Examiner disagrees.
A. Morimoto 7:60-8:11 
At 7:60-8:03 Morimoto teaches generating evaluation information about a stop-off facility using both the stop-off facility information and the extracted evaluation keyword. This logically implies that Morimoto has stored the evaluation information and the stop-off facility information and an association between the evaluation information and the stop-off facility information. 
At 8:04-11 teaches that the information specifying the stop-off facility (i.e., the aforementioned the stop-off facility information) can be a facility genre. As explained in prior Office Actions, under broadest reasonable interpretation (BRI), Morimoto's facility genre teaches Applicant's recited "service or merchandise provided by the facility." 

B. Morimoto 8:16-52 and Figs. 2 and 3
At 8:16-52 and in Figs. 2 and 3, Morimoto teaches associating an evaluation keyword with a facility genre. 
8:16-19 indicates that an association of an evaluation keyword with corresponding evaluation content can be performed for each facility genre. For example, in Fig. 2, the evaluation keyword "spicy" is associated with the corresponding evaluation content "good" for the facility genre of "one-pot dish restaurant," and in Fig. 3 the evaluation keyword "spicy" is associated with the corresponding evaluation content "bad" for the facility genre of "ice cream shop." That is, the evaluation keyword "spicy" is inherently neither positive nor negative; its evaluative content can be determined only by reference to the associated genre it is being used to evaluate. Thus, despite the fact that Figs. 2 and 3 do not illustrate a genre, the respective content of each of Figs. 2 and 3 is necessarily associated with a respective genre; namely, the content of Fig. 2 is associated with the facility genre of "one-pot dish 
FIG. 2 … [shows] an association table showing an association between each evaluation keyword about a facility genre of “one-pot dish restaurant”, and an evaluation content corresponding to this evaluation keyword. FIG. 3 is a diagram showing an association table showing an association between each evaluation keyword about a facility genre of “ice cream store”, and an evaluation content corresponding to this evaluation keyword.

This point is also expressed (8:16-19) by saying that "an association … can be performed for each facility genre." 
8:27-31 states:
The association tables as described above are stored in a memory from which the evaluation information generator 9 can read information, and, when generating evaluation information [i.e., as per 1. (7:60-8:11) above], they are read and referred to as needed [i.e., this bears out and renders explicit the logical implication indicated in 1. above].

This storing of the association tables includes the association of each table with its associated facility genre. That this is true is demonstrated, inter alia, by the fact that the content of the association tables, absent knowledge of the associated genre, is useless for Morimoto and could not serve the function/purpose (e.g., maintaining, generating and providing evaluation information) for which it is used by Morimoto, as described by Morimoto. That is, as explained above, the evaluative content of an evaluation keyword cannot be known without the association to the associated genre, and the 
Thus, Morimoto explicitly teaches storing evaluation keywords in association with facility genre.
C. Morimoto 10:28-53
10:28-33 teaches that (i) the "stop-off facility information … includes … (ii) the facility genre …."
10:39-48 teaches that (iii) the "[evaluation information is generated] using both (i) the stop-off facility information … and (iv) the evaluation keyword …." 
10:48-53 teaches that (iii) the "evaluation information [is posted] to the … server 200 …." In other words, (iii), i.e., (i) and (iv), i.e., (ii) (facility genre) and (iv) (evaluation keyword), are stored. As explained above, this storing necessarily includes the association between the facility genre and the evaluation keyword; otherwise, Morimoto's invention could not work, as it would be deprived of the most basic ingredients needed, namely, the very nature of the evaluative content itself, and the ability to use the evaluative content/ evaluative keyword to maintain/generate/provide evaluations of facilities.
Applicant appears to harbor the belief that because Morimoto stores evaluation keywords in association with identification of the facility itself, Morimoto cannot/does not 
Regarding Claim 2
Applicant's argument for claim 2 ("Morimoto uses a facility genre only to identify a facility and to select an association table that includes relevant evaluation keywords, and the facility genre is not stored in the evaluation database in association with an evaluation keyword"; Response, p. 14) is the same as the argument for claim 1.
Regarding Claim 5
A. Regarding Morimoto
Applicant argues: 
The Office asserts that Morimoto stores personal identification information in an evaluation-information database in association with evaluation information, but it does not. The passages cited by the Office only explain in relevant part that a user's history of stop-off facilities can be used to identify a current stop-off facility and do not disclose storing "personal identification information associated with the evaluation information" as claimed. (Response, p. 14)

Under BRI, the content of Morimoto cited is deemed to teach the recited "personal identification information associated with 
B. Regarding Takei
Applicant argues: 
The cited passage of Takei just explains in relevant part that the system can generally store a user's operation history (e.g., prior destinations or frequently used functions) or a user's profile information, and generate evaluation information that matches a user's a user attribute. There is no disclosure of Applicant's recited calculation of a frequency of appearance of evaluation information based on personal identification information, much less selecting a facility or providing evaluation information based on a calculated frequency of appearance. (Response, p. 15)

As explained in the previous rejection, "the operation history, such as a history of key inputs made by a user from a key input unit, … [f]or example, … operation histories, such as a history of destination settings made by a user and a history of operations on information regarding a frequently-used function, and so on," as cited at Takei, 23:3-24:15 (23:3-9), teaches "calculat[ing] a frequency of appearance of the evaluation information." For example, with reference to Fig. 5(b) and 9:49-10:18, Takei's system may be configured such that a destination setting made by a key input may result in display of evaluation information on the vehicle display (see Fig. 5(b)). As another example, in Takei's Embodiment 9, 24:17-25:50, key inputs may be inputs of evaluation information or other 
Further, as explained in the previous rejection, evaluation information is generated and presented to the user -- tailored to the user (e.g., 23:27-32) (teaching "selects the facility") based on a user attribute (e.g., 23:24-26), which in turn is based on the above-discussed user operation histories (teaching "based on the calculated frequency of appearance") and the user information (e.g., 23:14-23).
Regarding Claim 6
Applicant argues: 
The passage cited by the Office in Morimoto only describes in relevant part that a "time keyword" (such as "yesterday") can be extracted from a conversation and used to update an evaluation keyword and stop-off facility to increase the precision of evaluation information. Thus, the time keyword in Morimoto [i] is only extracted on occasions when it is found in the conversation and [ii] is not necessarily the date of the conversation, as claimed. (Response, p. 15)

Regarding [i], even if this is true, it is not relevant. If Morimoto performs Applicant's recited action only sometimes, or only under certain circumstances, and not always/under all circumstances, this does not mean that Morimoto does not perform Applicant's recited action; rather, it means that Morimoto 
Regarding [ii], under BRI, the content of Morimoto cited is deemed to teach the recited "date information regarding the conversation." It is noted that the language "date information regarding the conversation" is broad. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
- In the third-to-last line, "afacility" should be "a facility."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto.

Regarding Claim 1
Morimoto teaches:
(element A) a vehicle-mounted device; and (4:46-58, evaluation information posting device 1)
(element B) a server (server device 102) configured to generate evaluation information regarding a facility, based on information provided from the vehicle-mounted device (vehicle-mounted device 100), (Fig. 26, 102, Fig. 1, 200, 26:44-61, 27:51-59)
wherein the vehicle-mounted device (vehicle-mounted device 100) includes a computer which, by executing programs stored in a first storage unit, operates as: 
(element C) a voice collection unit (voice acquirer 6) configured to collect in-vehicle conversation; (Fig. 1, 7:4-12)
(element D) an estimation unit (stop-off facility determinator 5) configured to estimate a host-vehicle stop-off facility; (Fig. 1, 6:4-7:3, 10:5-20)
(element E) a reputation-keyword dictionary (voice recognition dictionary) having a reputation keyword registered, the reputation keyword expressing a facility reputation; (7:39-59)
(element F) a determination unit (evaluation keyword extractor 8) configured to determine whether the reputation keyword is included in conversation information collected by the voice collection unit over a certain period of time, associated with the estimated facility; and (Fig. 1, 7:39-59)
(element G) a transmission unit configured to transmit, based on a result of the determination of the determination unit, the conversation information including the reputation keyword collected over the certain period of time and identification information regarding the estimated facility, to the server through a network, and (26:54-61, Fig. 26, arrows, 5:26-34, 16:22-34, 17:58-64, 24:1-7) 
wherein the server (server device 102), by executing programs stored in a second storage unit, operates as: (Fig. 26, 24:1-
(element H) an evaluation-information database (evaluation information storage 18) storing the identification information and the evaluation information regarding a facility in association, the evaluation information including a service or merchandise provided by the facility and a phrase expressing an evaluation of the service or merchandise; (8:4-9:10, in particular 8:27-31, 8:46-52, 9:1-10, see also citations for element J below, 23:52-24:7) 
(element I) an evaluation-information generation unit (evaluation information generator 9) configured to generate, (case I-1) in a case where the conversation information includes the service or merchandise provided by the estimated facility as a subject qualifying the reputation keyword, evaluation information regarding the service or merchandise of the estimated facility, and (case I-2) in a case where the conversation information does not include the service or merchandise provided by the estimated facility as a subject qualifying the reputation keyword, evaluation information regarding the estimated facility itself, based on the reputation keyword; and (Fig. 1, 6:6-18, 7:34-38, 8:32-45, see 26:44-61, 27:51-59)
(element J) a registration unit (posting processor 10) configured to register the evaluation information generated by the evaluation-information generation unit, into the evaluation-information database (10:49-53, Fig. 1, see 26:44-61, 27:51-59).

Regarding Claim 2
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
wherein the evaluation-information generation unit supplements a subject to conversation information including the reputation keyword, and generates, in a case where the supplemented subject corresponds to the service or merchandise, the evaluation information regarding the service or merchandise. (6:6-18, 10:28-33, 10:24-48, 12:16-67, Fig. 7, 12:44-53)

Regarding Claim 3
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
wherein the evaluation-information generation unit estimates a supplemented subject for conversation information including the reputation keyword, and generates, in a case where no subject is present or in a case where the supplemented subject is a facility name, the evaluation information regarding the facility. (6:6-18, 10:24-48, 6:19-36, 10:24-48, 18:9-19:2, 24:33-25:18)
Regarding Claim 4
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches: 
wherein the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, and (9:1-10) 
the provision unit calculates an evaluation ranking of the service or merchandise, based on the evaluation-information database, to provide the vehicle-mounted device with the identification information and evaluation information regarding a facility selected based on the evaluation ranking. (22:31-23:17, 8:53-67)

Regarding Claim 6
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
(element A) wherein the transmission unit transmits the conversation information collected by the voice collection unit (as per claim 1, element G), together with date information regarding the conversation, to the server, and (As per claim 1, element G, 24:20-25:18, see also citations for claim 1, elements H, J)
(element B) the registration unit registers the date information in association with the evaluation information generated by the evaluation-information generation unit, into the evaluation-information database. (As per claim 6, element A)

Regarding Claim 9  
Claim 9 is rejected based on the same rationale as claim 1.

Regarding Claim 10
Morimoto teaches the limitations of base claim 9 as set forth above. Morimoto further teaches:
wherein the reputation-keyword dictionary includes a plurality of facility genres and a reputation keyword for each facility genre, and (Figs. 2, 3, 7, 12, 21 and associated text)
the determination unit (valid evaluation keyword extractor 12) determines whether the conversation information includes a reputation keyword for a genre agreeing with a genre of the estimated facility. (14:41-15:55, Fig. 12)

Regarding Claim 11  
Claim 11 is rejected based on the same rationale as claim 6.

Regarding Claim 12  
Claim 12 is rejected based on the same rationale as claim 1.
Regarding Claim 13  
Claim 13 is rejected based on the same rationale as claim 2.

Regarding Claim 14 
Claim 14 is rejected based on the same rationale as claim 3.

Regarding Claim 15 
Claim 15 is rejected based on the same rationale as claim 4.

Regarding Claim 17 
Claim 17 is rejected based on the same rationale as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto, in view of Takei et al. (U.S. Patent No. 9,829,336), hereafter Takei.

Regarding Claim 5
Morimoto teaches the limitations of base claim 1 and intervening claim 4 as set forth above. Morimoto further teaches:
wherein the server further includes a provision unit (evaluation information generator 9G) configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, the evaluation-information database includes personal identification information (user identification information) associated with the evaluation information, and (24:20-25:18, 25:35-26:26, see also citations for claims 4, 6)
Morimoto does not explicitly disclose but, in analogous art, Takei teaches:
the provision unit calculates a frequency  of appearance of the evaluation information, based on the personal identification information, and selects the facility based on the calculated frequency of appearance, to provide the vehicle-mounted device with the identification information and evaluation information regarding a facility selected based on the calculated frequency of appearance. (23:3-24:15, Fig. 5(b) and 9:49-10:18, 24:17-25:50)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Morimoto to incorporate Takei's teachings pertaining to using a user's operation history to provide evaluation information more tailored to the user, into Morimoto's system for collecting and providing evaluation information for points of interest (facilities) (e.g., to a user in a vehicle), in order to provide evaluation information that is tailored to particular user (i.e., that matches particular user's taste/preferences) as much as possible. See Takei, 24:8-15.

Regarding Claim 16 
Claim 16 is rejected based on the same rationale as claim 5.

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto, in view of Kameyama (U.S. Patent Application Publication No. 2012/0054054 A1).

Regarding Claim 7
Morimoto teaches the limitations of base claim 1 as set forth above. 
wherein the transmission unit transmits the conversation information collected by the voice collection unit together with date information regarding the conversation, to the server, (As per claim 6)
Morimoto does not explicitly disclose but, in analogous art, Kameyama teaches:
the server further includes a seasonal database (DB 33) prescribing a relationship between a time of year, a region, and a seasonal ingredient, and (0144)
the registration unit collates the date information transmitted from the vehicle-mounted device, positional information regarding the estimated facility, and evaluation information regarding the service or merchandise of the estimated facility generated by the evaluation-information generation unit, with the seasonal database, to register, in a case where the collation is successful, the identification information regarding the estimated facility in association with the seasonal database. (0056-0059, 0064, 0144)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Morimoto to incorporate Kameyama's teachings pertaining to a seasonal food database, into Morimoto's system for collecting and providing evaluation information for points of interest (facilities) (e.g., to a user in a vehicle), in order to provide as much as possible information of interest to a user. See Kameyama, 0148-0153.

Regarding Claim 8  
Morimoto in view of Kameyama teaches the limitations of base claim 1 and intervening claim 7 as set forth above. Kameyama further teaches:
wherein the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, and the provision unit retrieves, with reference to the seasonal database, a facility based on the date information and the positional information transmitted from the vehicle-mounted device, to provide the retrieved facility as recommendation information. (0144-0145, see also citations for claim 4)
Regarding Claim 18 
Claim 18 is rejected based on the same rationale as claim 7.

Regarding Claim 19 
Claim 19 is rejected based on the same rationale as claim 8.


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692  

/ERIC T WONG/Primary Examiner, Art Unit 3692